Petition for Writ of Mandamus Denied and Memorandum Opinion filed January
10, 2012.




                                           In The
                       Fourteenth Court of Appeals

                                     NO. 14-11-01111-CR


                           IN RE MARCUS COFER, Relator

                               ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS

                         MEMORANDUM OPINION

       On December 28, 2011, relator Marcus Cofer filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52.
In the petition, relator asks this court to compel the Honorable Vanessa Velasquez,
presiding judge of the 183rd District Court of Harris County to rule on his Motion to
Quash Charge, Motion to Quash Indictment, and Motion for Discovery.

       To be entitled to mandamus relief in a criminal case, a relator must show that he
has no adequate remedy at law to redress his alleged harm, and that what he seeks to
compel is a ministerial act, not involving a discretionary or judicial decision. State ex rel.
Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.
Crim. App. 2007) (orig. proceeding). Consideration of a motion that is properly filed and
before the court is a ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128
(Tex. Crim. App. 1987) (orig. proceeding). A relator must establish the trial court (1) had
a legal duty to rule on the motion; (2) was asked to rule on the motion; and (3) failed to
do so. In re Keeter, 134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding); In
re Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding) (relator
must show that trial court received, was aware of, and was asked to rule on motion).

       Relator has not provided this court with copies of the motions on which he
requests rulings. In addition, relator has not established that the motions were properly
filed and that the trial court was asked to rule on them but failed to do so. It is relator’s
burden to provide this court with a record sufficient to establish his right to relief.
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.3(k), 52.7(a).

       Accordingly, we deny relator’s petition for writ of mandamus.


                                                  PER CURIAM



Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             2